 Case 20-34576-KLP             Doc 12 Filed 11/20/20 Entered 11/21/20 00:16:49                        Desc Imaged
                                    Certificate of Notice Page 1 of 3
                                       United States Bankruptcy Court
                                             Eastern District of Virginia
                                                 Richmond Division
                                                701 East Broad Street
                                                Richmond, VA 23219


                                                             Case Number 20−34576−KLP
                                                             Chapter 11
In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

   Lewis E. Wilkerson Jr.
   PO Box 270
   Keysville, VA 23947
Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−5631
Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA


                                NOTICE OF POSSIBLE DISMISSAL
                   PURSUANT TO LBR 1007−1 LISTS, SCHEDULES AND STATEMENTS;
                                   AND HEARING THEREON


TO:         DEBTOR OR DEBTOR'S COUNSEL

You filed a petition with the Office of the Clerk of the United States Bankruptcy Court, Eastern District of Virginia,
on November 17, 2020. Pursuant to Local Bankruptcy Rule 1007−1, please be advised that the following
document(s) are missing and must be filed within fourteen (14) days of the petition date.
Missing Documents Due: December 1, 2020

Failure to timely file the missing document(s) or to timely seek an extension of time, may result in the dismissal of
your bankruptcy case.

**Missing Document(s):

 All Schedules and Statement of Financial Affairs
Summary of Your Assets and Liabilities and Certain Statistical Information
Chapter 11 Statement of Your Current Monthly Income
Attorney Disclosure Statement
    If you fail to timely cure the deficiency or to timely seek an extension of time, you must file a response no later
than December 15, 2020 and appear at a hearing to explain why the bankruptcy case should not be dismissed for
failure to timely cure the deficiency and any other deficiency(ies) or certifications that accrue before the hearing. The
hearing will be held:
Location: Judge Phillips' − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5100, Richmond, VA
23219
Date: December 22, 2020
Time: 09:45 AM

If the debtor(s) fails to file a timely response and appear at the hearing, the above−captioned case may be
dismissed.

NOTICE: The hearing will be held only if the debtor(s) fails to timely cure the deficiency or to timely seek an
extension of time.
 Case 20-34576-KLP        Doc 12 Filed 11/20/20 Entered 11/21/20 00:16:49          Desc Imaged
                               Certificate of Notice Page 2 of 3
                                              William C. Redden
                                              Clerk, United States Bankruptcy Court
Date: November 18, 2020
                                              /s/ Nathaniel Bullock
                                              Deputy Clerk
                                              Direct Dial Telephone No. (804) 916−2428
[10071vNov2019.jsp]
       Case 20-34576-KLP                     Doc 12 Filed 11/20/20 Entered 11/21/20 00:16:49                                              Desc Imaged
                                                  Certificate of Notice Page 3 of 3
                                                               United States Bankruptcy Court
                                                                Eastern District of Virginia
In re:                                                                                                                  Case No. 20-34576-KLP
Lewis E. Wilkerson, Jr.                                                                                                 Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                   User: bullockn                                                              Page 1 of 1
Date Rcvd: Nov 18, 2020                                                Form ID: 1007115                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 20, 2020:
Recip ID                    Recipient Name and Address
db                        + Lewis E. Wilkerson, Jr., PO Box 270, Keysville, VA 23947-0270

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 20, 2020                                            Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 18, 2020 at the address(es) listed
below:
Name                                 Email Address
John P. Fitzgerald, III
                                     USTPRegion04.RH.ECF@usdoj.gov

Robert A. Canfield
                                     on behalf of Debtor Lewis E. Wilkerson Jr. bcanfield@canfieldbaer.com,
                                     jcooper@canfieldbaer.com;galen@cwkllp.com;hwells@canfieldbaer.com;betsy@canfieldbaer.com


TOTAL: 2
